 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDKelly Brothers Nurseries, Inc.andRetail Store Employees UnionLocal 345, AFL-CIO,Petitioner.Case No. 3-RC-2855.Decem-ber 11, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Salvatore J. Arrigo, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Petitioner seeks to represent a unit composed of all of theemployees at the Employer's Dansville, New York, establishment, in-cluding shipping, packing, maintenance, truckdrivers, and all othernonagricultural employees, but excluding office clerical employees,guards, professional employees, and supervisors, as defined by the Actand "any other employees excluded by statute." 1The Employer is engaged in the growing and sale, both retail andwholesale, of nursery stock. It is one of the largest producers of fruittreesin the eastern part of the United States. Its main establishmentis located at Dansville, New York, and consists of a 40-acre tract ofland on which various warehouses are located. In addition, the Em-ployer operates 14 farms, all of which are within a 5- or 6-mile radiusof Dansville. Seventy percent of the Employer's gross annual incomeis derived from retail sales and 30 percent from wholesalesales.Inaddition to growing nursery stock, the Employer also purchases var-iousitems for resale, which constitute about 28 percentof its grosssales.The Employer's operations vary throughout the year dependinguponthe seasons.The springseason isfrom March 15 until June 1;the growing and harvestingseason isfrom June 1 until October 15;the fall digging and shippingseason isfrom October 15 until the firstpart of December; the winter storage and shippingseason is fromthe first part of December until March 15.During the spring shipping season the Employer utilizes the servicesof three different groups of employees whom the Petitioner would in-clude in the unit.The first consists of 30 regular full-time employees;1 Althoughthe petition includes "retail sales" employees in the requested unit, thePetitioner stated at the hearing that it did not seek to represent those employees operat-ing inthe Employer's retail store.140 NLRB No. 13. KELLY BROTHERS NURSERIES, INC.83the second consists of 17 employees, designated by the Employer as"three-season employees" because they work during the spring, sum-mer, and fall; and during 1962, the third group consisted of 106 em-ployees hired only for this spring shipping season.The 30 regularfull-time employees spend 50 percent of their time in the warehousewhere they wrap, pack, assemble, and ship orders of products grownduring the previous year, and 50 percent of their time in the fieldstrimming trees, cutting tops, cultivating, and propagating.The 17"three-season employees" and all but 28 of the 106 hired only for thisperiod similarly divide their time between warehouse and fieldwork.These 28, all women, spend their entire working time in the warehousespreparing orders for shipment. The entire group of 106 would custom-arily be laid off on or before June 1, and a relatively small number ofthem would then be rehired for the fall digging season.From June 1 until October 15 the Employer's operations are entirelyin the fields and the warehouses are closed.The 30 regular full-timeemployees and the 17 "three-season employees" spend all of their timepropagating, cultivating, spraying, budding, trimming trees, and per-forming other related activities.From October 15 until the first part of December, the 30 regularfull-time employees, the 17 "three-season employees," and a relativelysmall number of employees (23 in 1961) rehired out of the group of 106employees mentioned above, are engaged in digging nursery stock.This digging continues as long as weather permits. From the middleof November until the fall digging is completed, five or six regular full-time employees are assigned to the warehouse where they unload thetrees that have been dug and place them in storage for the winter.From December, after the fall digging season is over, until March15, the only employees retained are the 30 regular full-time employees.During this time, they are primarily engaged in grading, bundling,and packing away products grown during the previous season. In ad-dition, six of them spend some of their time receiving, grading, andstoring purchased products.Five or six employees also spend sometime in the fields, weather permitting, protecting the growing stockfrom rabbit damage and engaging in general fieldwork such as trim-ming and cutting tops.The Employer contends,inter alia,that the employees in the unitsought by the Petitioner are agricultural laborers within the meaningof Section 2(3) of the Act and are, therefore, not subject to its pro-visions.The Petitioner asserts that they are employees within themeaning of the Act because they are not engaged in agriculture, but ina separate commercial enterprise.The Board's annual appropriation rider directs in effect that in de-termining whether an employee is an agricultural laborer within the681-492-63-vol. 140-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 2(3), it shall be guided by the definition set forthin Section 3 (f) of the Fair Labor Standards Act.' That section states :"Agriculture" includes farming in all its branches and amongother things includes the cultivation and tillage of the soil, dairy-ing, the production, cultivation, growing, and harvesting of anyagricultural or horticultural commodities . . . the raising of live-stock, bees, fur-bearing animals, or poultry, and practices .. .performed by a farmer or on a farm as an incident to or in con-junction with such farming operations, including preparation formarket, delivery to storage or to market or to carriers fortransportation.'This broad definition encompasses two distinct types of activitieswhich have been classified as the "primary" and "secondary" defini-tions of "agriculture." 4The field operations herein clearly comewithin the "primary" definition of "agriculture" which includes, "till-age of the soil . . . the production, cultivation, growing, and harvest-ing of any agricultural or horticultural commodities."The remain-ing operations of the Employer with respect to its own produce, suchas loading and unloading, grading, placing in storage, wrapping,packing, generally preparing products for shipping, and the trans-portation of these products from the field to the warehouse comewithin the "secondary" definition of "agriculture," as they are inci-dental to and in conjunction with the Employer's farming Operations.'As has been pointed out, however, 28 percent of the Employer'sgross annual income is derived from resale of items which it purchasesfrom other producers.Work performed on such purchased productsdoes not fall within the secondary definition of agriculture becauseit is not performed by a farmer as an incident to or in conjunctionwith his own farming operations or on a farm in conjunction withthe operations of that particular farm.6When purchased productsare delivered to the Employer's warehouse they are intermingledwith its own produce.No effort is made to separate the purchaseditems from those grown by the Employer or to segregate the em-ployees in accord with whether they work on purchased or Employer-grown stock. In view of such indiscriminate handling of both pur-chased and Employer-grown items, we infer, and find, that allwarehouse employees spend part of their time working on purchasedmaterials.We have been administratively advised by the Depart-ment of Labor that it considers all employees who work on mingledstock to be engaged in covered employment.We note, moreover,a The Sweetlake Land and Oil Company, Inc,138 NLRB 155.329 U.S.C. 203(f).4The Sweetlake Land and Oil Company, Inc,supra.6Farmers Reservoir & Irrigation Co v. McComb,337 U.S. 755, 763."Mitchell v. Huntsville Wholesale Nurseries,Inc—267 F. 2d 286, 290(C A. 5) (1959)see alsoThe Sweetlake Land and Oil Company, Inc, supra KELLY BROTHERS NURSERIES, INC.85that the United States District Court for the Western District ofNew York has entered an injunction against the Employer's violationof the Fair Labor Standards Act "without contest."Since the record shows that a substantial part of the Employer'sbusiness consists of dealing in products purchased from others andsince we have found that all warehouse employees spend part of theirtime working on such purchased products, we conclude that the em-ployees sought herein are not "agricultural laborers" within the mean-ing of Section 2(3) of the Act. Accordingly, we find that the Boardhas jurisdiction herein and that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.'The petition describes the unit sought as consisting of "All employeesat the Employer's Dansville, New York, establishment," with the usualstatutory exclusions.The Employer takes the position that the em-ployees hired only for the spring and fall shipping seasons are casualemployees and should be excluded from the unit as described above.The Petitioner seeks to include them.The Petitioner would excludePrideaux and Sauerbier as supervisors and the night watchman on theground that he is a guard. The Employer would include Prideauxand Sauerbier, but takes no position as to the watchman.'The record shows that of 75 employees who worked in the spring of1961, 29 returned for the spring 1962 season.Of 23 employees whoworked in the fall 1961 season, 8 had also worked in the spring 1961season.All these employees come from the immediate vicinity of theEmployer's operation and many return each season looking for work.Although the Employer has no formal policy concerning recall, asubstantial portion of the employees do come back to work.While onthe job, these employees perform substantially the same work as theother employees and do so under the same supervision.Under all thecircumstances, and particularly since the regularity of their employ-ment indicates a relatively stabilized demand for, and dependence on,such employees by the Employer and, likewise, a reliance on such em-ployment by a substantial number of employees in the labor marketwho return to the Employer's operation each season, we find that theyare seasonal employees who share sufficient interests in employment' The record shows that all the employees spend either all or part of their time workingin the warehouse and that most of the employees perform agricultural labor in the fieldsas wellAs we have found that all the employees perform a regular amount of non-agricultural work, they are covered by the Act to the extent that they engage in non-agriculturalwork.The Sweetlake Land and 0sl Company,Inc., supra;0laa SugarCompany, Limited,118 NLRB 1442.8 The night watchman is employed from January to June and works from 8 p in. to6 am His duties include making rounds of the buildings,checking locks and doors,preventing unauthorized persons from entering the property, watching for fires,and pre-venting vandalism.This employee is clearly a guard and we shall excludehim fromthe unit 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions with the other employees to warrant their inclusion in theunit.Accordingly, we shall include them.'Prideaux is a plant propagator who spends 10 months of the yearworking in the fields and greenhouses engaged in clearly agriculturallabor.One week is spent in the office drawing plans for customersand answering mail. The balance of the year (approximately 7 weeks)is spent in the warehouse grading shrubs.During 1961, he spent 1 daya month and 1 full week acting as principal supervisor of the entireoperation because of the simultaneous absence of both Kelly brothers.He also assigns employees to work in certain fields and moves them toother fields when their jobs are completed. In doing so, he exercisesindependent judgment.He is salaried, does not punch a clock, andearns almost twice as much as the average earnings of the other em-ployees.As he is a regular full-time employee who spends only 2months of the year in nonagricultural work and as some of this 2-monthperiod is spent either in work outside the unit or in supervisory dutieswithin the unit, we find that he lacks a sufficient community of inter-est with the employees in the unit.We shall, therefore, exclude him.loSauerbier spends most of the year working in the fields as an agri-cultural laborer.He also spends part of the year calling on potentialcustomers and attending trade shows and nursery meetings.Duringthe spring shipping season of approximately 21/2 months, he works inthe warehouse with 15 to 20 other employees packaging plants.Whiledoing so, he assigns work to the other employees, shifts them from oneoperation to another, recommends individuals for overtime work,which recommendations are normally accepted by the Employer, andreports directly to one of the Kelly brothers.He receives a salary pluscommissions and does not punch a timeclock.As Sauerbier spendsnone of his time doing unit work but devotes all his time either torepresenting the Employer away from the operation, doing agricul-tural work, or acting as a supervisor, we shall exclude him.LWe find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act :All warehouse employees, including shipping, packing, and mainte-nance employees, and truckdrivers employed by the Employer at itsDansville, New York, warehouses, but excluding office clerical em-ployees, professional employees, agricultural laborers, guards, nightwatchmen, and supervisors as defined in the Act.5.In accordance with the usual practice in seasonal operations ofthis kind, the Board will direct that the election be held at or aboutthe approximate seasonal peak, on a date to be determined by theU California Vegetable Concentrates, Inc.,137 NLRB 1779.10United States Gypsum Company,127 NLRB 134.11Cf.The Great Western SugarCompany,137 NLRB 551. CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES87Regional Director, among the employees in the appropriate unit whoare employed during the payroll period immediately preceding thedate of the issuance of the notice of election by the Regional Director.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.Cleveland Woolens, a Division of Burlington Industries,Inc. andTextileWorkers Union of America,AFL-CIO-CLCCleveland Woolens, a Division of Burlington Industries,Inc.andTextile Workers Union of America,AFL-CIO-CLC, Petitioner.Cases Nos. 10-CA-4859 and 10-RC-5068.December 12, 1962DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn August 22, 1962, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8 (a) (1) of the Act and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.The TrialExaminer also found that certain activities engaged in by the Respond-ent created an atmosphere of fear and reprisal which interfered withthe employees' freedom of choice in the selection of a bargainingrepresentative in the election conducted in the above representationproceeding,' and recommended setting aside that election and remand-ing the case to the Regional Director for the Tenth Region to conducta new election at such time as he deems the circumstances permit thefree choice of a bargaining representative.Thereafter, the Respond-ent and the Charging Party-Petitioner filed exceptions to the Inter-mediate Report and briefs in support thereof.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-'Pursuant to a petition duly filed by the Petitioner an election was conducted onNovember 16, 1961, which the Petitioner lost.Objections to conduct affecting the resultsof the election were duly filed, and in due course a hearing was directed concerning objec-tion No. 1, which is the substance of the representation case before us, and which wasconsolidated with the instant unfair labor practice case.2Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoardhas delegated its powers in connectionwith thiscase to a three-member panel[Members Leedom, Fanning, and Brown].140 NLRB No. 5.